Name: Council Regulation (EEC) No 3564/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: tariff policy;  taxation;  trade policy
 Date Published: nan

 27 . 2 . 84 Official Journal of the European Communities No L 338/ 183 COUNCIL REGULATION (EEC) No 3564/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain agricultural products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 12 thereof, Having regard to the proposal from the Commis ­ sion (2) , Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, within the context of UNCTAD, the Euro ­ pean Economic Community offered to grant tariff preferences on certain processed agricultural prod ­ ucts of Chapters 1 to 24 of the Common Customs Tariff which originate in developing countries ; whereas the preferential treatment proposed in that offer consists, in respect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 3033/80, of a reduction in the fixed component of the charge applicable to such goods by virtue of that Regulation, and, in respect of products which are subject to the single customs duty, of a reduction in such duty ; whereas preferen ­ tial imports of the products concerned should be effected without quantitative restrictions ; Whereas the positive role played by this system in improving access for developing countries to the markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the generalized preferences scheme would not be fully achieved by the end of 1980, that consequently it should be pro ­ longed beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas it is desirable therefore that the Com ­ munity continue to apply generalized tariff prefer ­ ences , in the context of the conclusions reached in UNCTAD and in accordance with the intentions expressed in the said Committee in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer may be withdrawn wholly or in part at a later stage, thus maintaining the possibility of remedying any unfavourable situa ­ tions which might arise, including in the African, Caribbean and Pacific States (ACP States) following the implementation of the system ; Whereas experience in the initial period shows that the Community scheme has to an appreciable extent achieved its intended objectives ; whereas it is there ­ fore appropriate to maintain its fundamental fea ­ tures, namely a reduction in customs duties without any restriction in the quantities imported for certain agricultural products listed in Annex II , and a reduction in customs duties within the limits of a Community ceiling or tariff quotas for tobacco , cocoa butter, soluble coffee and preserved pine ­ apples ; Whereas , subject to the above conditions , each of these Community tariff quotas or ceilings generally corresponds to the amount applicable in 1982 ; Whereas, from 1 January 1981 , the Hellenic Republic has applied the Community generalized preferences system in accordance with Article 1 17 of the 1979 Act of Accession ; Whereas the rates of conversion into national cur ­ rency of the preferential amounts expressed in ECU are the rates provided for in the Common Customs Tariff ; Whereas in the multilateral trade negotiations , in accordance with paragraph 6 of the Tokyo Declara ­ tion, the Community reaffirmed that special treat ­ ment should, whenever possible , be granted to the least developed among the developing countries ; whereas , therefore , the agricultural products listed in Annex IV, originating in the least-developed devel ­ oping countries which appear in the list in Annex V to this Regulation, should be totally exempt from customs duties ; ( i ) OJ No L 323, 29. 11 . 1980, p. 1 . 0 OJ No C 294, 5 . 1 1 . 1984, p . 178 . 0 OJ No C 337, 17 . 12 . 1984. (4) OJ No C 343 , 27 . 12 . 1984. No L 338/ 184 Official Journal of the European Communities 27. 12 . 84 Whereas it is necessary to ensure equal and contin ­ uous access for all Community importers to the Community tariff quotas and the uninterrupted application of the rate laid down for such quotas to all imports of the products concerned into all Mem ­ ber States until the quotas are used up ; whereas the Community nature of the quotas can be respected by apportioning the Community tariff quotas among the Member States ; whereas, moreover, to this end and in the context of the utilization system, the actual charges against the quotas may relate only to products which have been entered for free circu ­ lation and which are accompanied by a certificate of origin ; Whereas, to take account of future import trends in the various Member States in respect of the tariff quotas and to mitigate any inadequacy in the fixed ­ scale apportionment, the quotas should be divided into two tranches, the first being apportioned among the Member States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial shares ; whereas, moreover, the reserve constituted as des ­ cribed tends to avoid making the system of utiliza ­ tion of the quotas excessively rigid, to the detriment of each of the developing countries concerned, and will contribute to achieving the aim already men ­ tioned of improving the generalized preferences sys ­ tem ; Whereas in the case of the Community tariff ceiling for tobacco, other than Virginia flue-cured type, the objective pursued may be attained by applying a method of administration based on the charging, at Community level, against the abovementioned ceil ­ ing, of imports of the product concerned as and when that product is entered for free circulation and is accompanied by a certificate of origin ; whereas this method of administration must make provision for the reintroduction of the levying of customs duties in their entirety as soon as the said ceiling is reached at Community level ; Whereas, having regard to the rules applying to the repayment or remission of import or export duties, and in particular to Council Regulation (EEC) No 1430/79 (') and Commission Regulation (EEC) No 3040/83 (2), a procedure should be laid down to regularize imports actually made within the quotas and/or other preferential tariff limits opened under this Regulation and thus provision should be made for the Commission to be able to take appropriate measures ; Whereas such methods of administration call for close and particularly rapid cooperation between the Member States and the Commission, which must, in particular, be able to observe the extent to which charges are made against the tariff quotas and ceiling and inform Member States thereof; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce the levying of customs duties in their entirety when the ceiling is reached ; Whereas it is expedient that the Community should authorize the importation of the products referred to in Annex II , originating in the countries and territo ­ ries listed in Annex III , subject to the customs duties given in respect of each of them, without quantitative limitations ; whereas the benefit of such preferential terms should be reserved for products originating in the countries and territories under consideration, the concept of 'originating products ' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (3) ; Whereas it is necessary to establish complete statis ­ tics on imports admitted in accordance with the provisions of this Regulation and to apply to the collection, preparation and transmission of these statistics Council Regulations (EEC) No 1445/72 (4), (EEC) No 3065/75 (5) and (EEC) No 1736/75 (6); Whereas, since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Whereas Member States may exhaust their initial shares of the tariff quotas at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member States which has almost used up one of its initial shares should draw an additional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up and repeated as many times as each of the reserves allows ; whereas each of these initial and additional shares must be available for use until the end of the quota period ; Whereas, however, it seems advisable to permit the Member States to limit the exercise of their total obligation to draw on the reserve amount to at least 50 % of their initial share ; (') OJ No L 175 , 12 . 7 . 1979, p. 1 . Whereas if, at a specified date in the quota period, a considerable balance remains in one of the initial shares of one or other Member State, it is essential that that Member State return a portion of it to the corresponding reserve in order to prevent a part of the Community quota from remaining unused in one Member State when it could be used in others ; (2) OJ No L 297 , 29 . 10. 1983 , p . 13 , (3) OJ No L 148 , 28 . 6 . 1968, p. 1 . (4) OJ No L 161 , 17 . 7 . 1972, p. 1 . 0 OJ No L 307 , 27 . 11 . 1975 , p. 1 . (6) OJ No L 183 , 14. 7 . 1975 , p. 3 . 27 . 12 . 84 Official Journal of the European Communities No L 338/ 185 mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 3 . The products listed in Annex IV originating in the countries listed in Annex V shall be imported into the Community free of customs duties without prejudice to the levying of additional duties which may be applicable in the Common Customs Tariff, indicated by the symbols 'vc\ 'ads' or 'adf . 4. Tequila, Pisco and Singani falling within sub ­ heading 22.09 C V ex a) of the Common Customs Tariff shall qualify for the preferential system sub ­ ject to the production of a certificate of authenticity appearing in the certificate of origin and drawn up according to the procedure referred to in the second subparagraph of paragraph 2 . Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any mea ­ sure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members ; Whereas fisheries products originating in Greenland will, subject to ratification procedures in course, benefit from a free access regime under certain con ­ ditions included in a specific EEC-Greenland Fish ­ eries Agreement and connected dispositions , and alternatively, in the event that these conditions are no longer met, will be subject to appropriate mea ­ sures as concerns their import regime ; Whereas in these conditions it does not appear necessary to include these products in the present Regulation, HAS ADOPTED THIS REGULATION : SECTION I Article 2 1 . The Member States shall , within six weeks of the end of each quarter at the latest, forward to the Statistical Office of the European Communities the statistical results for the products entered for free circulation in the reference quarter under a general ­ ized preferential treatment in accordance with the provisions of the present Regulation . These results , transmitted according to the headings of the nomen ­ clature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE), shall show the country of origin , value, quantity and any supplementary units as defined by Regulation (EEC) No 1736/75 . 2 . However, in the case of products in Section III subject to quotas, the Member States shall , by the 1 1th day of each month at the latest, forward the list of charges effected during the previous month . At the Commission 's request, when the level of 75 % of the ceiling is reached, the Member States shall forward the lists of charges to the Commission every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period. PRODUCTS OF CHAPTERS 1 TO 24 OF THE COMMON CUSTOMS TARIFF IMPORTED WITHOUT QUANTITATIVE LIMITATIONS Article 1 1 . From 1 January to 31 December 1985 , Com ­ munity imports of the products listed in Annex II shall benefit from the customs duties specified for each product. Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the 1979 Act of Accession . 2 . The treatment provided for in paragraph 1 shall be enjoyed solely by products originating in the countries and territories listed in Annex III . SECTION II CEILING FOR UNMANUFACTURED TOBACCOS, OTHER THAN VIRGINIA 'FLUE-CURED' TYPE Article 3 1 . Without prejudice to the provisions of indent 3 , from 1 January to 31 December 1985 , Common Cus ­ For the purposes of the application of this section, the concept of originating products shall be deter ­ No L 338/ 186 Official Journal of the European Communities 27 . 12 . 84 Article 5 1 . Imports of the products in question shall be charged against the Community ceiling as and when the tobaccos in question are entered for free circula ­ tion and are accompanied by a certificate of origin pursuant to the rules laid down in Article 3 (3). 2 . Goods may be charged against the ceiling only if the certificate of origin referred to in paragraph 1 is submitted before the date on which the levying of duties is reintroduced. 3 . The extent to which the ceiling has been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . toms Tariff duties relating to unmanufactured tobacco, other, falling within subheading 24.01 B of the Common Customs Tariff shall be suspended at 14 % with a minimum charge of 28 ECU per 100 kil ­ ograms net weight and a maximum charge of 33 ECU per 100 kilograms net weight. Imports into Greece of the products referred to above shall be subject to the customs duty estab ­ lished in accordance with Article 1 1 7 of the Act of Accession of 1979 . Within the Community ceiling referred to in para ­ graph 4, Common Customs Tariff duties on imports of raw or unmanufactured tobacco, other than Virgi ­ nia 'flue-cured' type, falling within subheadings 24.01 ex A and B of the Common Customs Tariff, originating in the countries listed in Annex V shall be totally suspended . 2 . This tariff suspension shall apply solely to prod ­ ucts originating in the countries and territories listed in Annex III , with the exception of China. 3 . Those imports which enjoy exemption from cus ­ toms duties under other preferential tariff arrange ­ ments granted by the Community may not be charged against the ceiling referred to in para ­ graph 4 . For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 4. Subject to Articles 4 and 5 , this suspension shall be granted for the tobaccos in question up to a Community ceiling of 2 550 tonnes . Article 6 1 . The Commission, in close cooperation with the Member States, shall take all necessary measures to ensure that the above provisions are applied . 2 . The Commission shall issue a Regulation to reintroduce the levying of customs duties in respect of all the countries and territories referred to in Article 3 (2) in accordance with Article 4. Article 7 At the Commission's request, and in any case at least monthly, the Member States shall inform the Commission of imports of the products in question charged against the Community ceiling laid down in Article 3 (4). This information shall show both the value expressed in ECU and the quantity expressed in tonnes . Article 4 As soon as the ceiling laid down in Article 3 (4) for Community imports of products originating in all of the countries and territories referred to in Article 3 (2) is reached at Community level , the levying of customs duties on imports of the tobaccos in ques ­ tion from all the countries and territories listed in Annexes III and IV may be reintroduced until the end of the period referred to in Article 3(1 ) By means of a Regulation, the Commission may, even after 31 December 1985 , take measures to stop quantities being charged against the ceiling referred to in Article 3 (4), if, particularly as a result of regu ­ larizations of imports actually made during the period referred to in Article 1 ( 1 ), this ceiling is exceeded. SECTION III COMMUNITY TARIFF QUOTAS A. Unmanufactured Virginia 'flue-cured' type tobaccos Article 8 1 . From 1 January to 31 December 1985 , a Com ­ munity tariff quota of 61 200 tonnes shall be opened in the Community for imports of unmanufactured Virginia 'flue-cured' type tobaccos falling within subheading 24.01 ex A of the Common Customs Tariff. Within this tariff quota the customs duty 27 . 12 . 84 Official Journal of the European Communities No L 338/ 187 drawn by it, that Member State shall forthwith, under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise , to the nearest unit . 3 . Where a Member State after exhausting its second share , has used 90 % or more of the third share drawn by it, that Member State shall, under the same conditions , draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing. 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 50 % or to a higher proportion of its initial share . shall be suspended at 6 % with a minimum charge of 16 ECU per 100 kilograms net weight and a maxi ­ mum charge of 30 ECU per 100 kilograms net weight. Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the 1979 Act of Accession . In the context of this tariff quota, the customs duty on imports originating in the countries listed in Annex V shall be totally suspended. 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex III , with the exception of China. Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this tariff quota . For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Entry under this tariff quota shall be subject to the production of a certificate of authenticity appearing in the certificate of origin and made out in accord ­ ance with the procedure referred to in the second subparagraph. Article 11 Without prejudice to the provisions of Article 12, additional shares drawn pursuant to Article 10 shall be valid until 31 December 1985 . Article 9 1 . A first tranche of 60 000 tonnes shall be appor ­ tioned among the Member States . The shares for each member which, subject to Article 11 , shall be valid until 31 December 1985 , shall be as listed in column 6 of Annex I. 2 . The second tranche of 1 200 tonnes shall consti ­ tute the reserve. Article 12 A Member State which, on 25 October 1985 , has not exhausted its initial share shall , not later than 7 November 1985 , return to the reserve any unused portion in excess of 15% of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used. At the request of the Commission, it may also make anticipatory returns . Member States shall , not later than 7 November 1985 , notify the Commission of the total quantities of the products in question imported up to and including 25 October 1985 and charged against the Community quota and of any portion of their initial share returned to the reserve . B. Cocoa butter and soluble coffee Article 13 1 . From 1 January to 31 December 1985 , Com ­ munity tariff quotas shall be opened within the Community for imports of 22 000 tonnes of cocoa butter and 19 100 tonnes of soluble coffee under the Article 10 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 9 ( 1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 12, it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of its ini ­ tial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting its ini ­ tial share, has used 90 % or more of the second share No L 338/ 188 Official Journal of the European Communities 27 . 12 . 84 the third . This process shall continue until the reserve has been exhausted . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing. 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 50 % or to a higher porportion of its initial share . conditions listed and stated in columns 2, 3 , 4 and 6 of Annex I. Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the 1979 Act of Accession . 2 . These tariff quotas shall apply solely to pro ­ ducts originating in the countries and territories listed in Annex III . Those imports which enjoy exemption from customs duties under other prefer ­ ential tariff arrangements granted by the Com ­ munity may not be charged against these tariff quo ­ tas . For the purposes of the application of this section, the concept of 'originating products' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 16 Without prejudice to the provisions of Article 17 , additional shares drawn pursuant to Article 1 5 shall be valid until 31 December 1985 . Article 14 1 . A first tranche of 19 534 tonnes for cocoa butter and of 17 190 tonnes for soluble coffee of the Com ­ munity tariff quotas referred to in Article 13 shall be apportioned among the Member States as listed in column 6 of Annex I. 2 . The second tranche of 2 466 tonnes for cocoa butter and 1910 tonnes for soluble coffee shall con ­ stitute the reserve . Article 17 A Member State which, on 15 September 1985 , has not exhausted its initial shares shall , not later than 1 October 1985 , return to the reserve any unused portion in excess of 20 % of the initial amount. It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission, it may also make anticipatory returns . The Member States shall , not later than 1 October 1985 , notify the Commission of the total quantities of the products in question imported up to 15 Sep ­ tember 1985 and charged against the Community quotas and of any portion of their initial shares returned to the reserve . C. Preserved pineapples, other than in slices, half slices or spirals Article 18 1 . From 1 January to 31 December 1985 , a Com ­ munity tariff quota of 44 900 tonnes shall be opened by the Community for imports of preserved pineap ­ ples , other than in slices, half slices or spirals , falling within the following subheadings of the Common Customs Tariff : ex 20.06 B II a) 5 , ex 20.06 B II b) 5 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota the customs duty shall be suspended at 12 %, increased by the levy on sugar where the sugar content exceeds 17 % by weight in Article 15 1 . Where a Member State has used 90 % or more of one of the initial shares as fixed in Article 14(1 ), or of that share minus any portion returned to the reserve pursuant to Article 17, it shall forthwith , by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of the initial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting one of the initial shares , has used 90 % or more of the second share drawn by it, that Member State shall forthwith, under the conditions laid down in para ­ graph 1 , draw a third share, equal to 5 % of the ini ­ tial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall, under the same conditions , draw a fourth share equal to 27 . 12 . 84 Official Journal of the European Communities No L 338/ 189 share drawn by it, that Member State shall , under the same conditions, draw a fourth share equal to the third. This process shall continue until the reserve has been exhausted . the case of products falling within subheading ex 20.06 B II a) 5 aa), and 19 % by weight in the case of products falling within subheading ex 20.06 B II b) 5 aa). Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the 1979 Act of Accession . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex III . Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this quota. For the purposes of the application of this section, the concept of 'originating products' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing. 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 50 % or to a higher proportion of its original share . Article 21 Without prejudice to the provisions of Article 22, additional shares drawn pursuant to Article 20 shall be valid until 31 December 1985 . Article 19 1 . A first tranche of 39 500 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which, subject to Article 22 , shall be valid until 31 December 1985, shall be as listed in column 6 of Annex I. 2 . The second tranche of 5 400 tonnes shall consti ­ tute the reserve. Article 22 A Member State which, on 15 August 1985, has not exhausted its initial share shall , not later than 1 Sep ­ tember 1985 , return to the reserve any unused por ­ tion in excess of 20 % of the initial amount. It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission, it may also make anticipatory returns . Member States shall , not later than 1 September 1985 , notify the Commission of the total quantities of the products in question imported up to 15 August 1985 and charged against the Community quota and of any portion of their initial share returned to the reserve . Article 20 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 19 ( 1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 22, it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of its ini ­ tial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting its ini ­ tial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State, after exhausting its second share, has used 90 % or more of the third D. Preserved pineapples, in slices, half slices or spirals Article 23 1 . From 1 January to 31 December 1985, a Com ­ munity tariff quota of 29 560 tonnes shall be opened by the Community for imports of preserved pineap ­ ples, in slices , half slices or spirals, falling within the No L 338/ 190 Official Journal of the European Communities 27 . 12 . 84 rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State, after exhausting its second share , has used 90 % or more of the third share drawn by it, that Member State shall , under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted. 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing. 5 . Any Member State may, whilst informing the Commission, limit the aggregate total of its addi ­ tional shares to 50 % or to a higher proportion of its original share . following subheadings of the Common Customs Tariff: ex 20.06 B II a) 5 , ex 20.06 B II b) 5 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota, the customs duty shall be suspended at 1 5 %, increased by the levy on sugar where the sugar content exceeds 1 7 % by weight in the case of prod ­ ucts falling within subheading ex 20.06 B II a) 5 aa), and 19 % by weight in the case of products falling within subheading ex 20.06 B II b) 5 aa). Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the 1979 Act of Accession . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex III . However, those imports already enjoying exemption from customs duties under other prefer ­ ential tariff arrangements granted by the Com ­ munity may not be charged against this quota. For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 26 Without prejudice to the provisions of Article 27 , additional shares drawn pursuant to Article 25 shall be valid until 31 December 1985 . Article 24 1 . A first tranche of 27 760 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which, subject to Article 27 , shall be valid until 31 December 1985 , shall be as listed in column 6 of Annex I. 2 . The second tranche of 1 800 tonnes shall consti ­ tute the reserve . Article 27 A Member State which, on 15 September 1985 , has not exhausted its initial share shall , not later than 1 October 1985 , return to the reserve any unused portion in excess of 20 % of the initial amount . It may return a greater portion if there are grounds for believing that such a portion may not be used . At the request of the Commission, it may also make anticipatory returns . Member States shall , not later than 1 October 1985 , notify the Commission of the total quantities of the products in question imported up to 15 September 1985 and charged against the Community quota and of any portion of their initial share returned to the reserve . Article 25 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 24 ( 1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 27 , it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits , equal to 10% of its ini ­ tial share rounded up, should the occasion arise , to the nearest unit . 2 . Where a Member State, after exhausting its ini ­ tial share, has used 90 % or more of the second share drawn by it, that Member State shall , forthwith under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share SECTION IV GENERAL PROVISIONS Article 28 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 9, 27. 12. 84 Official Journal of the European Communities No L 338/ 191 3 . Goods shall qualify for a tariff quota only if the certificate of origin referred to in paragraph 2 is sub ­ mitted before the date on which the levying of duties is reintroduced. Article 31 Where the Commission so requests, and in any case at least monthly, the Member States shall inform it of imports of the products in question charged against their shares . This information shall show both the value expressed in ECU and the quantity expressed in tonnes . 10, 14, 15, 19, 20, 24 and 25 and shall , as soon as the information reaches it, inform each State of the extent to which the reserves have been used up. It shall inform the Member States not later than :  21 November 1985 , of the amount still in the reserve following any return of shares pursuant to Article 12 ,  15 October 1985 , of the amount still in the reserves following any return of shares pursuant to Articles 17 and 27,  15 September 1985 , of the amount still in the reserve following any return of shares pursuant to Article 22 . It shall ensure that, when an amount exhausting a reserve is drawn, the amount so drawn does not exceed the balance available and shall to this end notify the amount of that balance to the Member State making the last drawing. The Member States shall take all appropriate meas ­ ures to ensure that additional shares drawn pursuant to Articles 10, 15 , 20 and 25 are opened in such a way that imports may be charged without interrup ­ tion against their cumulative shares of the Com ­ munity quotas . Article 32 Where the Commission finds that imports of pro ­ ducts benefiting from the treatment provided for in Articles 1 , 3 , 8 , 13 , 18 and 23 are imported into the Community in quantities or at prices which place or are likely to place Community producers of similar or directly competitive products at a serious disad ­ vantage or create an unfavourable situation in the ACP States, the levying of customs duties applied within the Community may be reintroduced in whole or in part on imports of the products in ques ­ tion from the country or countries or territory or ter ­ ritories which are the cause of such disadvantage . Such measures may also be taken in the event of actual or potential serious disadvantage which is confined to a single region of the Community . Article 29 By 28 February 1986 at the latest, Member States shall notify the Commission of the final total of the quantities charged and any balance of the shares still unused at 31 December 1985 . Up to the limit of the balances remaining, and at the request of the Member States , the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Commission shall inform the Member States thereof. Article 33 1 . The Commission may decide, by means of a Regulation, to reintroduce the levying of customs duties for a specified period, in order to ensure that Article 32 is applied . 2 . Where action on the part of the Commission is requested by a Member State, the former shall give its decision within a period of not more than 10 working days from the date of receipt of the request and shall inform the Member State of this decision . 3 . Each Member State may refer the measure taken by the Commission to the Council within a period of 10 working days following the date on which it was notified . The fact that the matter is referred to the Council shall not cause the measure to be sus ­ pended . The Council shall meet immediately. It may, acting on a qualified majority, amend or re ­ scind the measure in question . Article 30 1 . The Member States shall ensure free access to the shares allocated to them for importers of the said goods . 2 . The extent to which a Member State has used up its share shall be determined on the basis of imports of the said goods which have been entered for free circulation and which are accompanied by a certificate of origin in accordance with the rules referred to in Articles 8 , 13 , 18 and 23 . No L 338/ 192 Official Journal of the European Communities 27 . 12. 84 Article 34 Articles 32 and 33 shall prejudice neither the appli ­ cation of the safeguard clauses adopted under the common agricultural policy pursuant to Article 43 of the Treaty nor those adopted under the common commercial policy pursuant to Article 113 of the Treaty. Article 35 Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 36 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1984. For the Council The President P. BARRY 27 . 12 . 84 Official Journal of the European Communities No L 338/ 193 ANNEX I List of products subject to Community preferential tariff quotas and ceilings \ Community tariff quotas Ceilings Order No CCT heading No and NIMEXE code Description Rateof duty Quota amount (tonnes Initial share of quota amounts allocated to Member States (tonnes) Global ceiling (tonnes) ( 1 ) (2) (3 ) (4) (5 ) (6) (7 ) 50.0010 24.01 B (24.01-61,63 , 65,69,71,73 , 74, 76, 77, 78) Unmanufactured tobacco, other 14 % with min. of 28 ECU and max. of 33 ECU/ 100 kg " " 2 550 50.0020 24.01 ex A (24.01-02, 09) Unmanufactured Virginia 'flue-cured' type tobaccos 6% with min. of 16 ECU and max. of 30 ECU/ 100 kg 61 200 (reserve : 1 200) BNL 7 098 DK 1 501 D 10 110 GR 500 F 1 090 IRL 1 944 I 3 555 UK 34 202 50.0030 18.04 Cocoa butter, including co ­ coa fat or oil 8% 22 000 (reserve : 2 466) BNL 9 740 DK 33 D 6 000 GR 40 F 395 IRL 33 I 33 UK 3 260 No L 338/ 194 Official Journal of the European Communities 27 . 12 . 84 | Community tariff quotas Ceilings Order No CCT heading No and NIMEXE code Description Rateof duty Quota amount (tonnes Initial share of quota amounts allocated to Member States (tonnes) Global ceiling (tonnes) ( 1 ) (2) (3 ) (4) (5) (6) (7) 50.0040 21.02 ex A Extracts , essences or con ­ centrates of coffee and pre ­ parations with a basis of those extracts , essences or concentrates :  Extracts of coffee or ' soluble coffee' ob ­ tained by a water method of extraction from roasted coffee, put up in powder form, granulated, in grains, in tablets or in a similar solid form 9% 19 100 (reserve : 1 910) BNL 1 273 DK 35 D 2 567 GR 300 F 237 IRL 33 I 45 UK 12 700 50.0050 ex 20.06 B II a) 5 , b) 5 , c) 1 dd) and c) 2 bb) Preserved pineapples, other than in slices , half slices or spirals 12% + (L) 44 900 (reserve : 5 400) BNL 4 000 DK 1 000 D 18 800 GR 360 F 2 400 IRL 240 I 1 200 UK 1 1 500 50.0060 ex 20.06 B II a) 5 , b) 5 , c) 1 dd) and c) 2 bb) Preserved pineapples , in slices, half slices or spirals 15% + (L) 29 560 (reserve : 1 800) BNL 3 900 DK 845 D 12 240 GR 190 F 250 IRL 190 I 1 245 UK 8 900 27 . 12. 84 Official Journal of the European Communities No L 338/ 195 ANNEX II List of products falling within Chapters 1 to 24 originating in developing countries and territories to which the generalized tariff preferences will apply (a) (b) (c) Order No CCT heading No Description Rate of duty 01.01 Live horses, asses, mules and hinnies : A. Horses : 52.0010 II . For slaughter (d) 2% 52.0020 III . Other 12% 02.01 Meat and edible offals of the animals falling within heading No 0 1 .0 1 , 0 1 .02, 0 1 .03 or 0 1 .04, fresh, chilled or frozen : A. Meat : III . Of swine : 52.0030 b) Other Free 02.04 Other meat and edible meat offals , fresh, chilled or frozen : 52.0040 ex A. Of domestic pigeons 5% 52.0050 ex B. Furred game Free C. Other : 52.0060 ex I. Frogs' legs Free 52.0070 II . Other Free 03.01 Fish, fresh (live or dead), chilled or frozen : B. Saltwater fish : I. Whole, headless or in pieces : 52.0080 e) Sharks 4 % (**) 52.0090| g) Atlantic halibut and lesser or Greenland halibut .... 4 % (**) v) Other : 52.0100  Aquarium fish Free (**) II . Fillets : b) Frozen : 52.0110 10. Of sharks (Squalus spp) 10% (**) 52.0120 \\ ex 14. Of halibut 10 % (**) 52.0130 C. Livers and roes 5 % (**) 03.02 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A. Dried, salted or in brine : I. Whole, headless or in pieces : Note : The terms expressed in the 'Rate of duty' column are explained under 'Abbreviations ' at the end of this list . (a) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspen ­ sion of the Common Customs Tariff are only token entries . (b) Preferences are not to be granted in respect of products marked with one asterisk, originating in China. (c) Preferences are not to be granted in respect of products marked with two asterisks, originating in Green ­ land . (d) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 338/ 196 Official Journal of the European Communities 27 . 12 . 84 Order No CCT heading No Description Rate of duty 52.0140 52.0150 03.02 (cont'd) A. I. d) Atlantic halibut (Hippoglossus hippoglossus) .... e) Salmon, salted or in brine ... : 10% (**) 2 % (**) 52.0160 ex f) Hilsa spp, in brine 8 % (**) II . Fillets : ex d) Other : 52.0170  Hilsa spp, in brine 10% (**) 03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or \ dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : 52.0180 I. Crawfish 7 % (**) II . Lobsters (Homarus spp): 52.0190 a) Live 4 % (**) b) Other 52.0200 1 . Whole 4 % (**) 52.0210 2 . Other 4 % (**) 52.0220 III . Crabs and freshwater crayfish 4 % (**) IV. Shrimps and prawns : 52.0230 a) Prawns and shrimps of the Pandalidae family 4 % (**) 52.0240 c) Other 4,5 % (**) V. Other : ex b) Other : 52.0250  Peurullus spp 4 % (**) B. Molluscs : 52.0260 II . Mussels 5,5 % (**) IV. Other : a) Frozen : 1 . Squid : 52.0270 aa) Loligo spp 4 % (**) 52.0280 bb) Todarodes sagittatus 4 % (**) 2 . Cuttle-fish of the species Sepia officinalis,Rossia 52.0300\ macrosoma and Sepiola rondeleti 5,5 % (**) 52.0310 3 . Octopus 4 % (**) 52.0320 4. Coquilles St Jacques (Pecten maximus) 4 % (**) 5 . Striped venus and other species of the family Ve ­ 52.0330 neridae 4 % (**) 52.0340 6. Other 4 % (**) 52.0350 b) Other 4 % (**) 52.0360 04.06 Natural honey 25% 04.07 Edible products of animal origin, not elsewhere specified or in cluded : 52.0370  Royal jelly 4% 52.0375I  Other 2% 27 . 12 . 84 Official Journal of the European Communities No L 338/ 197 Order No CCT heading No Description Rate of duty 05.03 Horsehair and horsehair waste, whether or not put up on a layer or between two layers of other material : B. Other 05.07 Skins and other parts of birds, with their feathers or down, feath ­ ers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : A. Bed feathers ; down : II . Other B. Other Natural sponges : B. Other 05.13 06.02 Other live plants, including trees, shrubs, bushes, roots, cuttings and slips : A. Unrooted cuttings and slips : II . Other ex D. Other : Free Free Free Free 8% 8% 12% 15% 15% 7% 15% 52.0380 52.0390 52.0400 52.0410 i 52.0420 52.0430 52.0440 52.0450 52.0460 52.0470 52.0480  Yuccas and cactuses, not planted in pots, tubs, boxes or the like  Trees and shrubs, excluding fruit- and forest-trees and shrubs ; other live plants, cuttings and roots, excluding azaleas, roses, perennial plants and mushroom spawn 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October :  Orchids (family Orchidaceae) and Anthurium . . ex II . From 1 November to 31 May :  Orchids (family Orchidaceae) and Anthurium . . ex B. Other :  Cut flowers, not further prepared than dried  Cut flowers, dyed, bleached, impregnated or otherwise prepared 06.04 Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses, lichens and grasses, being goods of a kind suitable for bouquets or ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : No L 338/ 198 Official Journal of the European Communities 27 . 12 . 84 Order No CCT heading No Description Rate of duty 06.04 B. Other : 52.0490 (cont'd) I. Fresh 7% 52.0500 II . Not further prepared than dried 5% 52.0510 III . Other 14% 07.01 Vegetables, fresh or chilled : || G. Carrots , turnips, salad beetroot, salsify, celeriac, radishes \ and similar edible roots : 52.0520 || III . Horse-radish (Cochlearia armoracia) 13% T. Other : ex I. Courgettes, from 1 January to the last day of 52.0530\ February 9% 52.0535 ex II . Aubergines, from 1 January to 31 March 9% ex III . Other : 52.0540  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L.) Moench); Moringa oleifera (drumsticks) Free 52.0545I  Pumpkins and courges, from 1 January to last day of February 9% 52.0550  Other, excluding celery sticks and parsley , from 1 January to 31 March 9% 07.02 Vegetables (whether or not cooked), preserved by freezing : ex B. Other :  Okra (Hibiscus esculentus L. or Abelmoschus esculen ­ 52.0560 tus (L.) Moench) 13% 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions , but not specially prepared for imme ­ diate consumption : ex E. Other vegetables :  Okra (Hibiscus esculentus L. or Abelmoschus esculen ­ 52.0570 tus (L.) Moench) Free 52.0575  Bamboo shoots 6% 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder but not further prepared : ex B. Other : 52.0580  Mushrooms, excluding cultivated mushrooms 8% 52.0590  Horse-radish (Cochlearia armoracia) Free  Okra (Hibiscus esculentus L. or Abelmoschus esculen ­ 52.0600 tus (L.) Moench) 11 %  Sweet peppers with a humidity content of 9,5 % or 52.0610 less 12% 07.05 Dried leguminous vegetables, shelled, whether or not skinned or split : B. Other : I. Peas (including chick peas) and beans (of the genus 'Phaseolus '): 52.0620  Beans of the genus 'Phaseolus ' Free 52.0630  Chick peas of the species 'Cicer arietinum' Free 52.0640  Other 2% III . Other : 52.0650  Cajan peas of the species 'Cajanus cajan ' Free 52.0660  Other 3% 27 . 12 . 84 Official Journal of the European Communities No L 338/ 199 Order No CCT heading No Description Rate of duty 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin con ­ tent, fresh or dried, whole or sliced ; sago pith : 52.0670I B. Other Free 08.01 Dates, bananas, coconuts , brazil nuts, cashew nuts, pineapples, avocados, mangoes, guavas and mangosteens, fresh or dried, shelled or not : ex A. Dates  For industrial tranformation, excluding the manufac ­ ture of alcohol, or for conditioning for retail sale in im ­ mediate packings with a net capacity of 1 1 kg or 52.0680 less (a) 8% ex B. Bananas : 52.0690  Dried Free 52.0700 D. Avocados 6% 52.0710 E. Coconuts Free \ H. Other : 52.0720  Mangosteens, guavas Free 52.0730l  Mangoes &lt; 4% 08.02 Citrus fruit, fresh or dried : l ex E. Other : \  Limes and limettes (Citrus aurantifolia var. Lumio and 52.0740I var. Limetta) 9,6 % 08.05 Nuts other than those falling within heading No 08.01 , fresh or ll dried, shelled or not : 52.0750l D. Pistachios Free 52.0760l E. Pecans Free 52.0770l F. Areca (or betel) and cola Free 52.0780I ex G. Other (excluding hazelnuts) Free 08.07 Stone fruit, fresh : 52.0790I E. Other 7% 08.08 Berries fresh : 52.0800l C. Bilberries (fruit of the species Vaccinium myrtillus) Free 52.0810l E. Papaws Free 52.0820I F. Other 5% ex 08.09 Other fruit, fresh : 52.0830 ll  Rose-hips fruit Free (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 338/200 Official Journal of the European Communities 27 . 2 . 84 Order No CCT heading No Description Rate of duty 52.0840 ex 08.09  Watermelons, from 1 November to 30 April 6,5 % 52.0850 (cont'd)  Other, excluding melons and watermelons 6% 08.10 Fruit (whether or not cooked), preserved by freezing, not contain ­ ing added sugar : 52.0860 ex B.  Bilberries (fruit of the species Vaccinium myrtillus) . . . 7% l  Blackberries (brambleberries), mulberries and cloud ­ 52.0870 berries 8% C. Fruit of the species Vaccinium myrtilloides and Vaccinium 52.0880 angustifolium 7% ex D. Other : 52.0890  Quinces 11 %  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 \ B, E and F and 08.09, excluding pineapples, melons 52.0900 and watermelons 6% 52.0910  Rose-hips fruit Free 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), I but unsuitable in that state for immediate consumption): 52.0920 C. Papaws Free 52.0930 D. Bilberries (fruit of the species Vaccinium myrtillus) 2% E. Other : 52.0940  Quinces 4%  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B and F and 08.09, excluding pineapples, melons and 52.0950 watermelons Free 08.12 Fruit, dried, other than that falling within heading Nos 08.01 , 08.02, 08.03,08.04 or 08.05 : 52.0960 A. Apricots 5,5 % 52.0970 E. Papaws Free ex G. Other : 52.0980  Tamarind (pods, pulp) Free 52.0990  Rose-hips fruit Free 52.1000 08.13 Peel of melons and citrus fruit, fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solu ­ Free 09.01 Coffee, whether or not roasted or free of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A. Coffee : 52.1010 I. Unroasted : b) Free of caffeine II . Roasted : 9% 52.1020 52.1030 a) Not free of caffeine b) Free of caffeine 12% 13% 27 . 12 . 84 Official Journal of the European Communities No L 338/201 Order No CCT heading No Description Rate of duty 52.1040 09.01 B. Husks and skins 8% 52.1050 (cont'd) C. Coffee substitutes containing coffee in any proportion 14% 09.02 Tea : 52.1060 A. In immediate packings of a net capacity not exceeding 3 kg Free 09.04 Pepper of the genus 'Piper'; pimento of the genus 'Capsicum' or the genus 'Pimenta': A. Neither crushed nor ground : I. Pepper : 52.1070 b) Other 4% II . Pimento : 52.1080 c) Other 5% B. Crushed or ground : 52.1090 I. Pimento of the genus 'Capsicum' 5% 52.1100 II . Other 4% 09.06 Cinnamon and cinnamon-tree flowers : 52.1110 A. Ground Free 52.1120 B. Other Free 52.1130 09.07 Cloves (whole fruit, cloves and stems) 10% 09.08 Nutmeg, mace and cardamoms : A. Neither crushed nor ground : II . Other : 52.1140 a) Nutmeg Free B. Crushed or ground : 52.1150 I. Nutmeg Free 52.1160 II . Mace Free 09.09 Seeds of anise, badian, fennel , coriander, cumin, caraway and jun ­ iper : A. Neither crushed nor ground : 52.1170 li I. Aniseed Free 52.1180 II . Badian seed 7% III . Seeds of fennel , coriander, cumin, caraway and juniper : b) Other : 52.1190 2 . Other Free B. Crushed or ground : 52.1200 I. Badian seed 7% 52.1210 III . Other Free No L 338/202 Official Journal of the European Communities 27 . 12 . 84 Order No CCT heading No Description Rate of duty 52.1220 52.1230 52.1240 52.1250 52.1260 09.10 Thyme, saffron and bay leaves ; other spices : A. Thyme : I. Neither crushed nor ground : b) Other II . Crushed or ground B. Bay leaves F. Other spices, including the mixtures referred to in Note 1 (b) to this Chapter : I. Neither crushed nor ground II . Crushed or ground : b) Other 11 % 13% 12% Free 3% 52.1270 52.1280 52.1290 52.1300 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : A. Flour of the dried leguminous vegetables falling within head ­ ing No 07.05 B. Flour of the fruits falling within any heading in Chapter 8 : I. Of bananas II . Other :  Chestnuts  Not specified 2% Free 7,5 % 2% 52.1320 52.1330 12.07 Plants and parts (including seeds and fruits) of trees, bushes, shrubs or other plants, being goods of a kind used primarily in perfumery, in pharmacy, or for insecticidal , fungicidal or similar purposes, fresh or dried, whole, cut, crushed, ground or powdered : B. Liquorice roots C. Tonquin beans Free Free 12.08 Chicory roots, fresh or dried, whole or cut, unroasted ; locust beans, fresh or dried, whether or not kibbled or ground, but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food, not falling within any other heading : 52.1360 52.1370 52.1380 52.1390 13.02 C. Locust bean seeds : I. Not decorticated, crushed or ground II . Other D. Apricot, peach and plum stones, and kernels thereof Shellac, seed lac, stick lac and other lacs ; natural gums, resins, gum-resins and balsams : A. Conifer resins Free 6% Free Free 27 . 12 . 84 Official Journal of the European Communities No L 338/203 Order No CCT heading No Description Rate of duty 52.1400 52.1410 52.1420 52.1430 52.1440 52.1450 52.1460 52.1470 52.1480 13.03 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : A. Vegetable saps and extracts : III . Of quassia amara IV. Of liquorice V. Of pyrethrum and of the roots of plants containing rotenone VII . Intermixtures of vegetable extracts , for the manufacture of beverages or of food preparations VIII . Other : a) Medicinal B. Pectic substances, pectinates and pectates : ex I. Dry, excluding apple, pear and quince pectic sub ­ stances ex II . Other, excluding apple, pear and quince pectic sub ­ stances C. Agar-agar and other mucilages and thickeners derived from vegetable products : I. Agar-agar II . Mucilages and thickeners extracted from locust beans or locust bean seeds Free Free (*) Free Free Free 12% 7% Free Free 52.1490 52.1500 14.01 Vegetable materials of a kind used primarily for plaiting (for example, cereal straw, cleaned, bleached or dyed, osier, reeds, rushes, rattans, bamboos, raffia and lime bark) : A. Osier : II . Other B. Cereal straw, cleaned, bleached or dyed Free Free 52.1510 52.1520 52.1530 15.03 Lard stearin, oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil , not emulsified or mixed or prepared in any way : A. Lard stearin and oleostearin : II . Other B. Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption (a) C. Other Free Free 5% 52.1540 15.04 Fats and oils , of fish and marine mammals, whether or not re ­ fined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 international units per gram Free (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 338/204 Official Journal of the European Communities 27 . 12 . 84 Order No CCT heading No Description Rate of duty 15.05 Wool grease and fatty substances derived therefrom (including lanolin): 52.1550 A. Wool grease, crude Free 52.1560 B. Other Free 15.06 Other animal oils and fats (including neat's foot oils and fats from 52.1570 bones or waste) Free 15.07 Fixed vegetable oils, fluid or solid, crude, refined or purified : 52.1580 B. China-wood and oiticica oil ; myrtle wax and Japan wax Free C. Castor oil : 52.1590 II . Other 6% D. Other oils : \ I. For technical or industrial uses other than the manufac ­ l ture of foodstuffs for human consumption (a): a) Crude : 52.1600 1 . Palm oil 2,5 % ex 3 . Other, excluding linseed oil , groundnut oil , 52.1610 sunflower seed oil and colza oil 2,5 % l b) Other : ex 2 . Other : 52.1620\  Palm kernel and coconut oil 6,5 % II . Other : a) Palm oil : 52.1630 1 . Crude 4% 52.1640 2. Other 12% b) Other : 1 . Solid, in immediate packings of a net capacity of 52.1650 1 kg or less 18% 2 . Solid, other ; fluid : ex aa) Crude : 52.1660  Palm kernel and coconut oil 7% ex bb) Other : 52.1670  Palm kernel and coconut oil 13% 15.10 Fatty acids ; acid oils from refining ; fatty alcohols : 52.1680 A. Stearic acid Free 52.1690 B. Oleic acid 3% 52.1700 C. Other fatty acids ; acid oils from refining Free 52.1710 D. Fatty alcohols 6% 15.11 Glycerol and glycerol lyes : 52.1720 A. Crude glycerol and glycerol lyes Free 52.1730 B. Other, including synthetic glycerol Free (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 27 . 12 . 84 Official Journal of the European Communities No L 338/205 Order No CCT heading No Description Rate of duty 15.12 Animal or vegetable oils and fats , wholly or partly hydrogenated, ll or solidified or hardened by any other process, whether or not re ­ fined, but not further prepared : 52.1740 A. In immediate packings of a net capacity of 1 kg or less 16% 52.1750 B. Other 11 % 15.15 Spermaceti , crude, pressed or refined, whether or not coloured ; I beeswax and other insect waxes, whether or not coloured : 52.1760 A. Spermaceti , crude, pressed or refined, whether or not coloured Free B. Beeswax and other insect waxes, whether or not coloured : 52.1770 II . Other Free 15.16 Vegetable waxes, whether or not coloured : 52.1780 B. Other Free 15.17 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : 52.1790 A. Degras Free B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : II . Other : 52.1800 a) Oil foots and dregs ; soapstocks Free 52.1810 b) Other Free 16.02 Other prepared or preserved meat or meat offal : A. Liver : 52.1820 I. Goose or duck liver 14% B. Other : II . Game or rabbit meat or offal : 52.1830  Game 8% 52.1840 ||  Rabbit 14% \\ III . Other : b) Other : 1 . Containing bovine meat or offal : ex bb) Other : 52.1850  Prepared or preserved bovine tongue 17% 2 . Other : aa) Of sheep or goats : 52.1860\  Of sheep 18% 52.1870  Of goats 16% 52.1880 bb) Other 16% 16.03 Meat extracts , meat juices and fish extracts , in immediate pack ­ l ings of a net capacity of : 52.1890 B. More than 1 kg but less than 20 kg Free 52.1900 C. 1 kg or less 5% No L 338/206 Official Journal of the European Communities 27 . 12. 84 Order No CCT heading No Description Rate of duty 16.04 Prepared or preserved fish, including caviar and caviar substitutes : A. Caviar and caviar substitutes : 52.1910 I. Caviar (sturgeon roe) 12 % (**) 52.1920 II . Other 14 % (**) 52.1930 B. Salmonidae 4 % (**) ex p. Bonito (Sarda spp), mackerel and anchovies : 52.1940  Bonito (Sarda spp) 18 % (**) 52.1945  Mackerel 19 % (**) G. Other : I. Fillets , raw, coated with batter or breadcrumbs, deep 52.1950\ frozen 10% (**) 52.1960 II . Other 9 % (**) 16.05 Crustaceans and molluscs, prepared or preserved : 52.1970 A. Crabs 6 % (**) ex B. Other, excluding shrimps of the Crangon spp type and 52.1980 snails other than seasnails 6 % (**) 17.04 Sugar confectionery, not containing cocoa : A. Liquorice extract containing more than 10 % by weight of suc ­ 52.1990 rose but not containing other added substances 9% 52.2000 B. Chewing gum 2 % + vc I with a max. \ of 23 % 52.2010 C. White chocolate 4 % 4- vc with a max. I of 27% + ads 52.2020 D. Other 6 % + vc \II with a max. Il of 27% -l-ads 52.2030 18.03 Cocoa paste (in bulk or in block), whether or not defatted 11 % 52.2040 18.05 Cocoa powder, unsweetened 9% 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition 52.2050 of sucrose 3 % + vc C. Chocolate and chocolate goods, whether or not filled ; sugar I confectionery and substitutes therefor made from sugar substi ­ 52.2060 tution products, containing cocoa 9 % + vc with a max. I of 27% + ads 19.02 Malt extract ; preparations of flour, meal , starch of malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : 27 . 12. 84 Official Journal of the European Communities No L 338/207 Order No OCT heading No Description Rate of duty 52.2070 52.2080 52.2090 52.2100 52.2110 19.02 (cont'd) ex 19.04 19.05 B. Other : I. Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose) II . Other :  Preparations based on flour of leguminous vegetables in the form of sun-dried discs of dough, known as 'papad'  Other Tapioca and sago, excluding tapioca and sago substitutes ob ­ tained from potato or other starches Prepared foods obtained by the swelling or roasting of cereals or cereals products (puffed rice, corn flakes and similar products) . . . Free + vc Free Free + vc 2 % + vc Free + vc 52.2120 52.2130 52.2140 52.2150 19.07 Bread, ships' biscuits and other ordinary bakers' wares, not con ­ taining added sugar, honey, eggs, fats , cheese or fruit, communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products : A. Crispbread B. Matzos C. Communion wafers, empty cachets of a kind suitable for phar ­ maceutical use, sealing wafers, rice paper and similar prod ­ ucts D. Other vc with a max. of 24% + adf Free 4- vc with a max. of 20% + adf Free + vc 4 % -1- vc 52.2160 52.2170 19.08 20.01 Pastry, biscuits , cakes and other fine bakers' wares, whether or not containing cocoa in any proportion : A. Gingerbread and the like Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salts , spices or mustard : ex C. Other, excluding 'mixed pickles ' and sweet peppers Free + vc 14% 52.2180 52.2190 52.2200 52.2210 52.2220 52.2225 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles D. Asparagus E. Sauerkraut ex F. Capers ex H. Other, including mixtures :  Moringa oleifera (drumsticks)  Bamboo shoots 14% 20% 15% 12% Free 11 % No L 338/208 Official Journal of the European Communities 27 . 12 . 84 Order No CCT heading No Description Rate of duty 52.2230 52.2240 20.03 Fruit preserved by freezing, containing added sugar : ex A. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex B. Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 6% + (L) 6% 52.2250 52.2260 20.04 Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glace or crystallized) : B. Other : ex I. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex II . Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons 6 % + (L) 6% 52.2270 52.2280 52.2290 52.2300 52.2310 52.2320 20.05 Jams, fruit jellies , marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar : B. Jams and marmalades of citrus fruit : ex I. With a sugar content exceeding 30 % by weight, exclud ­ ing orange jam and marmalade ex II . With a sugar content exceeding 13 % but not exceeding 30 % by weight, excluding orange jam and marmalade . ex III . Other, excluding orange jam and marmalade C. Other : I. With a sugar content exceeding 30 % by weight : ex b) Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons ex II . With a sugar content exceeding 13 % but not exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons ex III . Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 19 % + (L) 19 % + (L) 19% 8 % + (L) 8 % + (L) 8% 27 . 12 . 84 Official Journal of the European Communities No L 338/209 Order No CCT heading No Description Rate of duty 20.06 Fruit, otherwise prepared or preserved, whether or not containing added sugar or spirit : A. Nuts (including ground-nuts), roasted, in immediate packings of a net capacity : I. Of more than 1 kg : 52.2330  Almonds, walnuts and hazelnuts 12 % (*) 52.2340  Other 6% II . Of 1kg or less : 52.2350  Almonds, walnuts and hazelnuts 14 % (*) 52.2360  Other 6% B. Other : I. Containing added spirit : 52.2370 a) Ginger 10% b) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 1 7 % by 52.2380 weight 10 % + (L) 52.2390 bb) Other 10% 2 . Of 1 kg or less : aa) With a sugar content exceeding 19 % by 52.2400\ weight 10 % + (L) 52.2410 bb) Other 10% \ c) Grapes : 52.2420 1 . With a sugar content exceeding 1 3 % by weight . . 25 % + (L) 52.2430 2 . Other 25% Il d) Peaches, pears and apricots , in immediate packings of ll a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 1 3 % by 52.2440 || weight 25 % + (L) 52.2450 bb) Other 25% 2. Of 1kg or less : aa) With a sugar content exceeding 1 5 % by 52.2460 weight 25 % + (L) 52.2470 bb) Other 25% e) Other fruits : ex 1 . With a sugar content exceeding 9 % by weight, 52.2480 excluding cherries 25 % + (L) 52.2490\ ex 2 . Other, excluding cherries 25% f) Mixtures of fruit : 52.2500 1 . With a sugar content exceeding 9 % by weight . . . 25 % + (L) 52.2510 2. Other 25% No L 338/210 27 . 12 . 84Official Journal of the European Communities Order No CCT heading No Description Rate of duty 20.06 B. II . Not containing added spirit : (cont'd) I a) Containing added sugar, in immediate packings of aI l net capacity of more than 1 kg : I 52.2520 2. Grapefruit segments 10 % + (L) 3 . Mandarins (including tangerines and satsu ­ mas); Clementines, wilkings and other similar 52.2530 citrus hybrids 19 % + (L) (*) 52.2540 4. Grapes 18 % + (L) (*) ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding 52.2550 pineapples, melons and watermelons .... 6% + (L) 52.2560  Tamarind (pods, pulp) 7% + (L) 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit ex ­ ceeds 50 % of the total weight of the fruits : I  Mixtures of two or more fruits fall ing within heading Nos 08.01 ,I 08.08 B, E and F and 08.09, exclud 52.2570 ing melons and watermelons 9%+ (L) b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : l 52.2580 2 . Grapefruit segments 10 %+ (L) 3 . Mandarins (including tangerines and satsu \ mas); Clementines, wilkings and other similarI 52.2590\ citrus hybrids 19 % + (L) (*) 52.2600 4. Grapes 19 % + (L) (*) ex 8 . Other fruits : I  Fruit falling within heading Nos 08.01 ,l Il 08.08 B, E and F and 08.09, excludingII 52.2610 pineapples, melons and watermelons .... 7 % + (L) 9 . Mixtures of fruit : I li ex aa) Mixtures in which no single fruit ex Il ceeds 50 % of the total weight of the li fruits : ll |  Mixtures of two or more fruits fall ­ll ing within heading Nos 08.01 , 08.08 II B, E and F and 08.09, excludingII 52.2620 melons and watermelons 7 % + (L) 27 . 12 . 84 Official Journal of the European Communities No L 338/211 Order No CCT heading No Description Rate of duty 52.2630 52.2640 52.2650 52.2660 20.06 (cont'd) B. II . c) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4,5 kg or more : ex dd) Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons . ex ee) Mixtures of fruit :  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruits 2 . Of less than 4,5 kg : ex bb) Other fruit and mixtures of fruit :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons .  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding melons and watermelons, in which no single fruit exceeds 50 % of the total weight of the fruits 6% 9% 6% 10% 52.2670 52.2680 52.2690 52.2700 52.2710 20.07 Fruit juices (including grape must) and vegetable juice, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a density exceeding 1,33 g/cm3 at 20 ° C : III . Other : ex a) Of a value exceeding 30 ECU per 100 kg net weight :  Fruit falling within subheading 08.01 A  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding dates, pineapples, melons and watermelons  Fruit falling within subheading 08.02 D ex b) Other  Fruit falling within heading Nos 08.01 , 0808 B, E and F and 08.09, excluding pineapples, melons and watermelons  Fruit falling within subheading 08.02 D Free 8% 28% 8 %+ (L) 28 % + (L) No L 338/212 Official Journal of the European Communities 27 . 12 . 84 Order No CCT heading No Description Rate of duty 20.07 B. Of a density of 1,33 g/cm3 or less at 20 ° C : (cont'd) II II . Other : a) Of a value exceeding 30 ECU per 100 kg net weight : 52.2740 2 . Grapefruit juice 8% 3 . Lemon juice or other citrus juices : ex aa) Containing added sugar : 52.2750  Excluding lemon juice 13 % (*) ex bb) Other : 52.2760  Excluding lemon juice 13 % (*) 4 . Pineapple juice : 52.2770 aa) Containing added sugar 17 % + (L) (*) 52.2780 bb) Other 17 % (*) 6 . Other fruit and vegetable juices : ex aa) Containing added sugar :  Fruit falling within heading Nos 08.01 , l 08.08 B, E and F and 08.09, excluding 52.2790\ pineapples, melons and watermelons . 8%  Other, excluding apricot and peach 52.2800 juices 17% ex bb) Other : l  Fruit falling within heading Nos 08.01 , l 08.08 B, E and F and 08.09, excluding 52.2810I pineapples, melons and watermelons . 8%  Other, excluding apricot and peach 52.2820 juices 18% 7 . Mixtures : ex bb) Other, excluding mixtures containing, \ either separately or together, over 25 % of II grape, citrus fruit, pineapple, apple, pear, \ tomato, apricot or peach juice : 52.2830 1 1 . Containing added sugar 17 % (*) 52.2840| 22 . Other 18 % (*) b) Of a value of 30 ECU or less per 100 kg net weight : 2. Grapefruit juice : aa) With an added sugar content exceeding 30 % 52.2850 by weight 8 % + (L) 52.2860 bb) Other 8% 27 . 12 . 84 Official Journal of the European Communities No L 338/213 Order No CCT heading No Description Rate of duty 52.2870 52.2880 52.2890 52.2900 52.2910 52.2920 52.2930 52.2940 52.2950 52.2960 52.2970 52.2980 52.2990 52.3000 52.3010 20.07 (cont'd) B. II . b) 4. Other citrus fruit juices : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 5 . Pineapples juice : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 7 . Other fruit and vegetable juices : ex aa) With an added sugar content exceeding 30 % by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices ex bb) Within an added sugar content of 30 % or less by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices ex cc) Not containing added sugar :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 8 . Mixtures : ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato, apricot or peach juice : 1 1 . With an added sugar content exceed ­ ing 30 % by weight 22 . With an added sugar content of 30% or less by weight 33 . Not containing added sugar 14 % + (L) (*) 14 % (*) 15 % (*) 17 % + (L) (*) 17 % (*) 17 % (*) 8 % + (L) 17 %+ (L) 8% 17% 8% 18% 17 % + (L) (*) 17 % (*) 1 8 % (*) No L 338/214 Official Journal of the European Communities 27 . 12 . 84 Order No CCT heading No Description Rate of duty 21.02 Extracts , essences or concentrates, of coffee, tea or mate and pre ­ parations with a basis of those extracts, essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof : 52.3020 ex A. Essences or concentrates of coffee 9% B. Extracts , essences or concentrates of tea or mate and pre ­ \ parations with a basis of those extracts , essences or concen ­ 52.3030 trates Free \ C. Roasted chicory and other roasted coffee substitutes : 52.3040 II . Other 2 % -1- vc D. Extracts , essences and concentrates of roasted chicory and l other roasted coffee substitutes : 52.3050 II . Other 2 % + vc 21.03 Mustard flour and prepared mustard : A. Mustard flour, in immediate packings of a net capacity : 52.3060 I. Of 1 kg or less Free 52.3070 II . Of more than 1 kg Free 52.3080 B. Prepared mustard 7% 21.04 Sauces ; mixed condiments and mixed seasonings : 52.3090 B. Sauces with a basis of tomato puree 6% \ ex C. Other : 52.3100  Products with a tomato ketchup basis 7% 52.3110  Other, excluding sauces with a vegetable oil basis .... 5% 21.05 Soups and broths, in liquid, solid or powder form ; homogenized composite food preparations : 52.3120 A. Soups and broths, in liquid, solid or powder form 11 % 52.3130 B. Homogenized composite food preparations 17% 21.06 Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeasts : 52.3140 I. Culture yeast 8% II . Baker's yeast : 52.3150 a) Dried 4 % + vc 52.3160 \\ b) Other 4 % + vc 52.3170 III . Other 10% B. Inactive natural yeasts : Il I. In tablet, cube or similar form, or in immediate packings 52.3180 of a net capacity of 1 kg or less 6% 52.3190 II . Other Free 52.3200 C. Prepared baking powders 3% 27 . 12 . 84 Official Journal of the European Communities No L 338/215 Order No CCT heading No Description Rate of duty I 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form, pre-cooked or otherwise pre pared : 52.3210 I. Maize 3 % -1- vc 52.3220 II . Rice 3 % + vc 52.3230 III . Other 2 % -1- vc G. Other : I. Containing no milkfats or containing less than 1,5% by l weight of such fats : a) Containing no sucrose or containing less than 5 % weight of sucrose (including invert sugar expressed as sucrose) : ex I. Containing no starch or less than 5 % by weight of starch : 52.3250  Palm tree cores 7% 22.01 Waters, including spa waters and aerated waters ; ice and snow : 52.3260 A. Spa waters , natural or artificial ; aerated waters Free 22.02 Lemonade, flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages, not including fruit and vege ­ table juices within heading No 20.07 : 52.3270 A. Not containing milk or milkfats 6% 52.3280 22.03 Beer made from malt 14% 22.09 Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as \ concentrated extracts ') for the manufacture of beverages : C. Spirituous beverages : li V. Other, in containers holding : ex a) Two litres or less :  Tequilla, Pisco and Singani 1,30 ECU \\ per hi \ per % vol \li of alcohol -+5 ECU 52.3290 per hi 23.01 Flours and meals, of meat offals , fish, crustaceans or molluscs, un ­ fit for human consumption, greaves : 52.3300 B. Flours and meals of fish , crustaceans or molluscs Free (**) 23.02 Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : 52.3310 B. Of leguminous vegetables 3% No L 338/216 Official Journal of the European Communities 27 . 12 . 84 Order No CCT heading No Description Rate of duty 23.06 Products of vegetable origin of a kind used for animal food, not ll elsewhere specified or included : 52.3320 B. Other Free 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : 52.3330l A. Fish or marine mammal solubles Free 52.3340 C. Other 3% 24.02 Manufactured tobacco ; tobacco extracts and essences : 52.3350 A. Cigarettes 82 % (*) 52.3360l B. Cigars 41 % (*) 52.3370 C. Smoking tobacco 100% (*) 52.3380 D. Chewing tobacco and snuff 45 % (*) \ E. Other, including agglomerated tobacco ; in the form of sheets 52.3390 or strip 18 % (*) Abbreviations (L): indicates that the goods referred to are subject to the levy system ; vc : indicates that the goods referred to are subject to a charge based on a variable component which is specified under the regulations concerning trade in certain goods resulting from the processing of agri ­ cultural products ; adf: indicates that additional duty may be levied on the flour content of the products concerned ; ads : indicates that additional duty may be levied on the sugar content of the products concerned. 27 . 12 . 84 Official Journal of the European Communities No L 338/217 ANNEX III List of developing countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 208 Algeria 488 Guyana 520 Paraguay 330 Angola 424 Honduras 504 Peru 459 Antigua and Barbuda 664 India 708 Philippines 528 Argentina 700 Indonesia 644 Qatar 453 Bahamas 616 Iran 066 Romania 640 Bahrain 612 Iraq 632 Saudi Arabia 469 Barbados 272 Ivory Coast 248 Senegal 421 Belize 464 Jamaica 706 Singapore 516 Bolivia 628 Jordan 806 Solomon Islands 508 Brazil 696 Kampuchea (Cambodia) 728 South Korea 703 Brunei Darussalam 346 Kenya 669 Sri Lanka 676 Burma 812 Kiribati 450 St Christopher and Nevis 302 Cameroon 636 Kuwait 465 St Lucia 512 Chile 604 Lebanon 467 St Vincent 720 China 268 Liberia 492 Surinam 480 Colombia 216 Libya 393 Swaziland 318 Congo 370 Madagascar 608 Syria 436 Costa Rica 701 Malaysia 680 Thailand 448 Cuba 228 Mauritania 472 Trinidad and Tobago 600 Cyprus 373 Mauritius 212 Tunisia 460 Dominica 412 Mexico 807 Tuvalu 456 Dominican Republic 204 Morocco 647 United Arab Emirates 500 Ecuador 366 Mozambique 524 Uruguay 220 Egypt 803 Nauru 816 Vanuatu 428 El Salvador 432 Nicaragua 484 Venezuela 815Fiji 288 Nigeria 690 Vietnam 314 Gabon 649 Oman 048 Yugoslavia 276 Ghana 662 Pakistan 322 Zaire 473 Grenada 442 Panama 378 Zambia 416 Guatemala 801 Papua New Guinea 382 Zimbabwe (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature' (Regula ­ tion (EEC) No 3537/83 (OJ No L 371 , 30. 12 . 1982, p. 7), extended by Regulation (EEC) No 3104/84 (OJ No L 291 , 8 . 1 1 . 1984, p. 25)). No L 338/218 Official Journal of the European Communities 27 . 12 . 84 B. COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania (2) 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDon ­ ald Islands , Norfolk Island) 413 Bermuda 357 British Indian Ocean Territory 463 Cayman Islands 529 Falkland Islands and Falkland dependencies 822 French Polynesia 044 Gibraltar 406 Greenland (') 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 813 Pitcairn 890 Polar regions (French Southern and Antarctic Territories , Australian Antarctic Territories , British Antarctic Territories) 329 St Helena and St Helena dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 81 1 Wallis and Futuna Islands 450 West Indies Note : The above lists may be amended subsequently to take account of changes in the interna ­ tional status of countries or territories . (') As from the entry into force of the Treaty, signed in Brussels on 13 March 1984, amending the treaties establishing the European Communities with regard to Greenland or of interim mea ­ sures agreed in the Council . (2) American Oceania includes : Guam, American Samoa (including Swain's Island), Midway Is ­ lands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). 27 . 12 . 84 Official Journal of the European Communities No L 338/219 Order No ANNEX IV List of products mentioned in Article 1 (3) (a) 57.0010 01.01 Live horses, asses, mules and hinnies 57.0020 01.04 A II Pure-bred breeding animals, goats, live (b) 57.0030 01.06 Other live animals 57.0040 02.01 A I Meat of horses, asses, mules and hinnies, fresh, chilled or frozen 57.0050 02.01 AIIIb) Meat of swine, other than domestic swine, fresh, chilled or frozen 57.0060 02.01 B II a) Offals of horses, asses, mules and hinnies, fresh, chilled or frozen 57.0070 02.01 B II b) Offals of bovine animals, fresh, chilled or frozen 57.0080 02.01 B II d) Other offals , fresh, chilled or frozen 57.0090 02.04 Other meat and edible meat offals , fresh, chilled or frozen 57.0100 02.06 A Horsemeat, salted, in brine or dried 57.011002.06 C I b) Offals of bovine animals, salted, in brine, dried or smoked 57.0120 02.06 C II b) Offals of sheep and goats, salted, in brine, dried or smoked 57.0130 02.06 C III Other meat and edible meat offals , salted, in brine, dried or smoked 57.0140 CHAPTER 3 FISH, CRUSTACEANS AND MOLLUSCS 57.0150 04.05 A II Eggs in shell , other than poultry eggs, fresh or preserved 57.0160 04.06 Natural honey 57.0170 04.07 Edible products of animal origin, not elsewhere specified or included 57.0180 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED 57.0190 CHAPTER 6 LIVE TREES AND OTHER PLANTS ; BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE 57.0200 07.01 A Potatoes, fresh or chilled 57.0210 07.01 F Leguminous vegetables, shelled or unshelled, fresh or chilled 57.0220 07.01 G III Horse-radish (Codilearia armoracia) (a) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspen ­ sion of the Common Customs Tariff are only token entries . (b) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 338/220 Official Journal of the European Communities 27 . 12 . 84 Order No 57.0230 07.01 S Sweet peppers, fresh or chilled 57.0240 07.01 T Other vegetables, fresh or chilled 57.0250 07.02 B Other vegetables (whether or not cooked), preserved by freezing 57.0260 ex 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preser ­ vative solutions, but not specially prepared for immediate consumption, exclud ­ ing olives (07.03 A) 57.0270 07.04 A Onions, dried, dehydrated or evaporated, whole, cut, sliced, broken or in pow ­ der, but not further prepared 57.0280 ex 07.04 B Other dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared, excluding olives 57.0290 07.05 Dried leguminous vegetables, shelled, whether or not skinned or split 57.0300 07.06 B Other 57.0310 ex 08.01 Dates, bananas, coconuts, brazil nuts, cashew nuts, pineapples, avocados, man ­ goes, guavas and mangosteens, fresh or dried, shelled or not, excluding fresh bananas and fresh pineapples 57.0320 08.02 D Grapefruit , fresh or dried 57.0330 08.02 E Other citrus fruit, fresh or dried 57.0340 08.05 D Pistachios, fresh or dried, shelled or not 57.0350 08.05 E Pecans, fresh or dried, shelled or not 57.0360 08.05 F Areca (or betel) and cola, fresh or dried, shelled or not 57.0370 ex 08.05 G Other nuts, fresh or dried, shelled or not, excluding hazelnuts 57.0380 08.07 E Other stone fruit, fresh 57.0390 08.08 C Bilberries (fruit of the species Vaccinium myrtillus) 57.0400 08.08 E Pawpaws, fresh 57.0410 08.08 F Other berries, fresh 57.0420 08.09 Other fruit, fresh 57.0430 ex 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar, excluding strawberries 57.0440 08 . 1 1 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 57.0450 08.12 Fruit, dried, other than that falling within heading No 08.01 , 08.02, 08.03 , 08.04 or 08.05 57.0460 08.13 Peel of melons and citrus fruit, fresh, frozen, dried, or provisionally preserved in brine, in sulphur water or in other preservative solutions 27 . 2 . 84 Official Journal of the European Communities No L 338/221 Order No 57.0470 CHAPTER 9 COFFEE, TEA, MATE AND SPICES 57.0480 10.06 A Rice for sowing (a) 57.0490 11.04A Flour of dried leguminous vegetables falling within heading No 07.05 57.0500 1 1 .04 B Flour of the fruits falling within any heading in Chapter 8 57.0510 1 1.05 Flour, meal and flakes of potato 57.0520 11.08 B Inulin 57.0530 ex CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUIT ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT; INDUSTRIAL AND MEDICAL PLANTS ; STRAW AND FODDER; EXCLUDING SUGAR BEET AND SUGAR CANE FALLING WITHIN HEADING No 12.04 57.0540 CHAPTER 13 LACS ; GUMS ; RESINS AND OTHER VEGETABLE SAPS AND EX ­ TRACTS 57.0550 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED 57.0560 15.02 Fats of bovine cattle, sheep or goats , unrendered ; rendered or solvent-extracted fats (including 'premier jus') obtained from those unrendered fats 57.0570 15.03 Lard stearin, oleasteann and tallow stearin ; lard-oil , oleo-oil and tallow oil , not emulsified or mixed or prepared in any way 57.0580 15.04 Fats and oils , of fish and marine mammals, whether or not refined 57.0590 15.05 Wool grease and fatty substances derived therefrom (including lanolin) 57.0600 15.06 Other animal oils and fats (including neat's-foot oil and fats from bones or waste) 57.0610 ex 15.07 Fixed vegetable oils , fluid or solid, crude, refined or purified, excluding olive oil falling within subheading 15.07 A 57.0620 15.08 Animal and vegetable oils, boiled, oxidized, dehydrated, sulphurized, blown or polymerized by heat in vacuum or in inert gas, or otherwise modified 57.0630 15.10 Fatty acids ; acid oils from refining ; fatty alcohols 57.0640 15.11 Glycerol and glycerol lyes 57.0650 15.12 Animal or vegetable oils and fats , wholly or partly hydrogenated, or solidified or hardened by any other process, whether or not refined, but not further pre ­ pared 57.0660 15.13 Margarine, imitation lard and other prepared edible fats 57.0670 15.15 Spermaceti , crude, pressed or refined, whether or not coloured ; beeswax and other insect waxes, whether or not coloured (a) Entry under this subheading is subject to the conditions to be determined by the competent authorities . No L 338/222 Official Journal of the European Communities 27 . 12 . 84 Order No 57.0680 15.16 Vegetable waxes, whether or not coloured 57.0690 15.17 A Degras 57.0700 15.17 B II Residues resulting from the treatment of fatty substances or animal or vegetable waxes, excluding products falling within subheading 15.17 B I 57.0710 16.02 A I Other prepared or preserved liver of goose or ducks 57.0720 16.02 B II Other prepared or preserved meat or meat offal or game or rabbit 57.0730 16.02 B III Other prepared or preserved meat or meat offal , containing bovine meat or b) 1 bb) offal, other products than those falling within subheading 16.02 B III b) 1 aa) 57.0740 16.02 B Other prepared or preserved meat or meat offal III b) 2 57.0750 16.03 Meat extracts , meat juices and fish extracts 57.0760 16.04 Prepared or preserved fish, including caviar and caviar substitutes 57.0770 16.05 Crustaceans and molluscs, prepared or preserved 57.0780 17.04 Sugar confectionery, not containing cocoa 57.0790 CHAPTER 18 COCOA AND COCOA PREPARATIONS 57.0800 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR OR STARCH ; PASTRY ­ COOKS' PRODUCTS 57.0810 ex CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT OR OTHER PARTS OF PLANTS EXCLUDING :  products falling within subheadings 20.07 A I a), A I b) 2 , B I a) 1 aa), B I a) 1 bb) 22, B I b) 1 aa) 22 and B I b) 1 bb) 22,  juice of pineapples, falling within subheadings 20.07 A III a) and A III b),  mixtures of fruit juice containing more than 25 % pineapple juice, falling within subheading 20.07 B II a) 7 bb) 57.0820 ex CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS, EXCLUDING SUGAR SYRUPS FALLING WITHIN SUBHEADING 21.07 F 57.0830 ex CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR, EXCLUDING PRODUCTS FALLING WITHIN HEADINGS AND SUBHEADINGS No 22.04, 22.05 , 22.07 A AND 22.09 C I 57.0840 23.01 Flours and meals, of meat, offals, fish, crustaceans or molluscs, unfit for human consumption ; greaves 27 . 12. 84 Official Journal of the European Communities No L 338/223 Order No 57.0850 23.02B Bran, sharps and other residues derived from the sifting, milling or working of leguminous vegetables 57.0860 23.06B Products of vegetable origin of a kind used for animal food, not elsewhere specified or included, other than those falling within subheading 23.06 A 57.0870 23.07 A Sweetened forage ; other preparations of a kind used in animal feeding : fish or marine mammal solubles 57.0880 23.07C Sweetened forage ; other preparations of a kind used in animal feeding, other than those products falling within subheadings 23.07 A and B 57.0890 24.02 Manufactured tobacco ; tobacco extracts and essences No L 338/224 Official Journal of the European Communities 27 . 12 . 84 ANNEX V List of least-developed developing countries 660 Afghanistan 386 Malawi 666 Bangladesh 667 Maldives 284 Benin 232 Mali 675 Bhutan 672 Nepal 391 Botswana 240 Niger 236 Bourkina Fasso 652 North Yemen 328 Burundi 247 Republic of Cape Verde 306 Central African Republic 324 Rwanda 244 Chad 311 Sao Tome and Principe 375 Comoros 355 Seychelles and dependencies 338 Djibouti 264 Sierra Leone 310 Equatorial Guinea 342 Somalia 334 Ethiopia 656 South Yemen 252 Gambia 224 Sudan 260 Guinea 352 Tanzania 257 Guinea Bissau 280 Togo 452 Haiti 817 Tonga 684 Laos 350 Uganda 395 Lesotho 819 Western Samoa